PER CURIAM.
This is an interlocutory appeal brought by Harold J. Gartner from an order of the trial court which denied appellant’s motion to intervene in a creditor’s action. The order entered by the court below will be affirmed because appellant seeks to relitigate in a subsequent suit between the same parties issues that have previously been determined in an earlier lawsuit. Field v. Field, Fla.1956, 91 So.2d 640; Gordon v. Gordon, Fla.1952, 59 So.2d 40, cert. den. 344 U.S. 878, 73 S.Ct. 165, 97 L.Ed. 680; Nelson v. Rever, Fla.App.1972, 264 So.2d 879; Bardwell v. Langston, Fla.App.1971, 244 So.2d 742.
Affirmed.